Citation Nr: 1549002	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from January 1986 to August 1990.  He also had active duty training with the United States Army Reserve from October 1984 to March 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2012, May 2013, February 2014, and December 2014, the Board remanded this for additional development.  The case is once again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional development is necessary to ensure compliance with the December 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In the December 2014 remand, the Board advised the examiner that the Veteran had a current hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  Specifically, VA considers any Maryland CNC Speech Discrimination score less than 94 percent as hearing loss, and the May 2012 VA audiology examination shows Maryland CNC Speech Discrimination scores of 92 percent for the right ear and 88 percent for the left ear.  See id.  The Board instructed the examiner to consider the May 2012 findings showing a current hearing loss disability.  

The March 2015 VA audiologist diagnosed normal hearing and provided an opinion for "claimed hearing loss" based upon the Veteran's subjective reports.  She cited multiple recent audiograms showing normal hearing as negative evidence.  She did not reference the favorable May 2012 Maryland CNC Speech Discrimination score anywhere in her opinion.  Given the December 2014 Remand instructions, clarification is needed to ensure that the examiner has considered the favorable clinical evidence establishing current hearing loss as instructed below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the March 2015 VA audiologist for an addendum medical opinion.  If she is unavailable, contact another state licensed audiologist.  The electronic claims folder must be made available and reviewed.   

The audiologist must review the May 2012 VA audiology report showing Maryland CNC Speech Discrimination scores of 92 percent for the right ear and 88 percent for the left ear, and must concede the presence of a current hearing loss disability for VA purposes.  

Then, the audiologist must provide an opinion as to whether the currently shown hearing loss from the May 2012 Maryland CNC Speech Discrimination scores is at least as likely as not (50 percent probability or greater) related to conceded in-service acoustic trauma.   

A comprehensive rationale must be furnished for all opinions expressed, with specific discussion of the May 2012 Maryland CNC Speech Discrimination report.  
If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




